439 F.2d 696
D. T. SOLOMON, Plaintiff-Appellee,v.SOUTHERN PACIFIC COMPANY, Defendant-CrossPlaintiff-Appellant-Cross Appellee, Phillips PetroleumCompany, Phillips Products, Inc., and Coastal Resin Company,Defendants-Cross Defendants-Appellees-Cross Appellants.
No. 30225.
United States Court of Appeals, Fifth Circuit.
March 17, 1971.

Larry F. York, Houston, Tex., for Southern Pacific Co.; Baker, Botts, Shepherd & Coates, Houston, Tex., of counsel.
E. H. Brown, Eugene C. Marshall, Houston, Tex., for Phillips Petroleum Co. and others; Wm. J. Zeman, Lloyd G. Minter, Bartlesville, Okl., of counsel.
Robert J. Foreman, Dallas, Tex., for D. T. Solomon.
Appeals from the United States District Court for the Southern District of Texas; John V. Singleton, Jr., District Judge.
Before GEWIN, BELL and ALDISERT,* Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Of the Third Circuit, sitting by designation


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)